Citation Nr: 1735555	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  16-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Margaret A. Matthews, Agent


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 2001 to April 2002, March 2003 to August 2003, December 2005 to November 2006, and May 2008 to June 2009, including combat service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2014 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Although he initial requested a Board hearing, he withdrew that request in his March 2016 VA Form 9. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by total occupational and social impairment.

2.  The award of a 100 percent rating for PTSD renders moot the issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The appeal concerning entitlement to a TDIU is dismissed as moot.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating for PTSD

The Veteran is in receipt of a 70 percent rating for his PTSD, effective March 12, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  DC 9411 is rated under the General Rating Formula for Mental Disorders, which provides that a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In his March 2016 VA Form 9, the Veteran asserts that his PTSD causes total occupational and social impairment due to gross impairment in thought processes and communication and grossly inappropriate behavior.  He notes that he has a continuous fear of dying at any time, and is unable to function effectively due to depression, thereby precluding his ability to work.  

The Board agrees with the Veteran that total occupational and social impairment is demonstrated, to allow for assignment of a 100 percent rating for the entire appeal period.  He was last employed in 2013, reporting to the 2017 VA examiner that he "attempted to work, but ended back in the VAMC psychiatric ward, due to increased anxiety."  In this regard, the Veteran has been hospitalized for his psychiatric disorder and related substance abuse a number of times following active duty, including for over 30 days for suicidal ideation just prior to the start of the appeal period.  Moreover, suicidal ideation has been endorsed by both VA examiners.  Thus, he evidences a persistent danger of hurting himself.  Moreover, he credibly reports an intermittent ability to perform activities of daily living, to include maintenance of personal hygiene.  See November 2014 Notice of Disagreement and March 2016 VA Form 9.  A January 2015 VA treatment record describes the Veteran as having been homeless for a number of years, and participating in a program that assists homeless veterans with substance abuse issues.  The September 2014 VA examiner noted that the Veteran presented with "chronic relatively severe problems . . . with significant behavioral and social difficulties.  He's been on meds for years, several psychiatric hospitalizations elsewhere, he's had a serious drug problem since combat . . . he reports limitations and difficulties in most important areas of his life."  The February 2017 VA examiner noted that the Veteran's PTSD symptoms "are continuous and cause significant impairment in virtually all areas of function. . . He has no regular social support of family support system.  He describes difficulty leaving his home, due to anxiety and other PTSD symptoms.  He has no pleasurable activities . . . He has discontinued his Vet group attendance, due to fears of leaving his house."  The examiner noted that the Veteran was "functioning at a lower level . . . and experiencing significantly greater personal distress, than at the time of his last examination."

The above-cited evidence demonstrates total occupational and social impairment due to PTSD, warranting a 100 percent rating for the entire appeal period.

TDIU

A TDIU is considered a lesser benefit than the 100 percent rating, and the award of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this is a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or greater may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, the Veteran is not seeking SMC at the housebound rate, and the record does not otherwise reasonably raise that matter.  Further, as the Veteran's other service-connected disabilities are not independently ratable at 60 percent, a grant of a TDIU would not result in an award of SMC.  See id.  Hence the grant of the 100 percent rating renders the claim for TDIU moot.  The appeal as to the TDIU issue is therefore dismissed.

ORDER

An initial 100 percent rating for PTSD is granted for the entire appeal period.

Entitlement to a TDIU is dismissed as moot.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


